Order filed November 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00868-CV
                                   ____________

          ESTATE OF DAISY MAE DAVIS, DECEASED, Appellant


                     On Appeal from the Probate Court No. 3
                              Harris County, Texas
                       Trial Court Cause No. 414,794-401

                                    ORDER

      The notice of appeal in this case was filed October 8, 2015. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 25, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM